Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 0-24024 VENTURE FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Washington 91 -1277503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1495 Wilmington Drive, P.O. Box 970, DuPont, WA 98327 (Address of Principal Executive Offices) Registrants telephone number: (253) 441-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes X No Indicate the number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date: Title of Class Common Stock O utstanding at May 11, 2007 1 Venture Financial Group, Inc. Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income and Comprehensive Income 4 Condensed Consolidated Statements of Stockholders Equity and Comprehensive Income 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 19 PART II - OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 Exhibits 20 SIGNATURES 21 2 Item 1. Financial Statements VENTURE FINANCIAL GROUP, INC . CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (dollars in thousands) ASSETS March 31, December 31, 2007 2006 Cash and due from banks $ 24,521 $ 16,676 Interest bearing deposits in other banks 538 1,078 Federal funds sold 1,200 6,790 Securities available-for-sale 227,858 162,447 Investment in trusts 682 682 FHLB Stock and TIB Stock 4,590 4,590 Loans held-for-sale 5,448 4,642 Loans 724,971 711,453 Allowance for credit losses (9,247 ) (8,917 ) Net loans 715,724 702,536 Premises and equipment, net of accumulated depreciation 30,934 28,716 Foreclosed real estate 68 34 Accrued interest receivable 4,286 4,394 Cash surrender value of bank owned life insurance 17,884 17,540 Goodwill 24,930 24,910 Other intangible assets 892 964 Other assets 2,137 2,109 Total assets $ $ LIABILITIES AND SHAREHOLDERS EQUITY Deposits Non-interest bearing checking $ 109,163 $ 100,788 NOW, Savings and MMDA 319,802 327,381 Time certificates of deposit 358,478 343,081 Total deposits Securities sold under agreement to repurchase 33,751 33,541 Short-term debt 99,602 33,529 Accrued interest payable 1,638 1,783 Long-term debt 20,000 20,000 Junior subordinated debentures - 22,682 Junior subordinated debentures at fair value option 22,932 - Other liabilities 8,876 10,091 Total liabilities SHAREHOLDERS' EQUITY Common stock (no par value); 10,000,000 shares authorized, shares issued and outstanding: March 2007 -7,195,271; December 2006  7,186,349 5,972 5,965 Additional paid-in capital 29,757 29,594 Retained earnings 52,033 49,841 Advance to ESOP (634 ) (634 ) Accumulated other comprehensive income (loss) 322 466 Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements 3 VENTURE FINANCIAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (dollars in thousands, except per share data) For the three months ended March 31, 2007 2006 INTEREST INCOME Loans $ 15,925 $ 12,144 Federal funds sold and deposits in banks 22 31 Investment securities 2,491 770 Total interest income INTEREST EXPENSE Deposits 6,987 3,158 Federal funds purchased - 34 Short-term repurchase agreements and debt 391 346 Long-term repurchase agreements and debt 1,552 1,591 Total interest expense Net interest income PROVISION FOR CREDIT LOSSES 375 150 Net interest income after provision for credit losses NON-INTEREST INCOME Service charges on deposit accounts 946 940 Origination fees and gain on sales of loans 402 442 Other operating income 1,220 585 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits 4,074 3,399 Occupancy and equipment 1,008 1,053 Amortization of intangible assets 72 72 Other 1,920 1,569 Total non-interest expenses Income before provision for income taxes PROVISION FOR INCOME TAXES 1,433 1,226 NET INCOME $ $ OTHER COMPREHENSIVE INCOME Unrealized holding gains (losses) on securities arising during the period, net of tax (144 ) (172 ) Minimum pension liability adjustment - (113 ) COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted $ $ Weighted average shares outstanding, basic Weighted average shares outstanding and common stock equivalents See notes to condensed consolidated financial statements 4 VENTURE FINANCIAL GROUP, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, 2006 and 2007 (Dollars in thousands) Accumulated Additional Restricted Advance Other Number of Common Paid-in Retained Stock To Comprehensive Shares Stock Capital Earnings Awards ESOP Income (Loss) Total Balance, December 31, 2005 $ ) $ ) $ ) $ Comprehensive Income Net Income -
